Citation Nr: 1730653	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-37 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from December 1976 to November 1978.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran moved during the pendency of this appeal and jurisdiction transferred to the RO in Boise, Idaho.

The Veteran made an October 2009 request for a hearing before the Board; however, he withdrew the request in a July 2011 communication.  The Veteran has been afforded his right to a hearing, and appellate review may proceed.  38 C.F.R. § 20.704(c), (e) (2016).

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in February 2013 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

The Board's February 2013 remand directed the AOJ to obtain complete records of the Veteran's VA audiology treatment from June 28, 2007 to the present.  The record indicates that the Veteran underwent VA audiological evaluations on August 27, 2009; August 24, 2010; August 15, 2012; and February 20, 2015.  The respective treatment note for each evaluation references available audiometric data; however, the associated audiograms or other audiometric data are not present in the record.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, VA has a statutory duty to assist a claimant in obtaining relevant records of medical treatment or examination at VA healthcare facilities or done at the expense of VA, if the claimant furnishes information sufficient to locate those records.  See 38 U.S.C.A. § 5103A(b), (c)(1); 38 C.F.R. § 3.159(c)(3).  As such, VA's duty to assist the Veteran has not been fulfilled and another remand is necessary.  The record also indicates that the Veteran continues to receive VA treatment for his hearing loss, and updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service VA treatment records from February 9, 2017 to present.

2.  Obtain and associate with the claims file any audiograms and/or audiometric data related to the Veteran's August 17, 2009; August 24, 2010; August 15, 2012; and February 20, 2015 audiological evaluations.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




